IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

GARY GOODWIN, JR., 419008096, )
)
Plaintiff, )

vs. ) No, 3:19-CV-1191-S-BH
)
DALLAS COUNTY JAIL, )
Defendant. }

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-
sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions
of the Court. The case will be dismissed by separate judgment for failure to prosecute or follow
orders of the Court.

SO ORDERED.

SIGNED October 3, 2019.

SZ

UNITED STATES DISTRICT JUDGE

 

 

 

 
